Case 0:19-cv-62000-RKA Document 9 Entered on FLSD Docket 09/11/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-62000-CIV-ALTMAN/Hunt

 MISMA RIVERA, individually and
 on behalf of all others similarly situated,

        Plaintiff,
 v.

 PUBLIX SUPER MARKETS, INC.,

       Defendant.
 __________________________________/


                                               ORDER

        THIS MATTER comes before the Court upon the Plaintiff’s Notice of Pending Settlement

 [ECF No. 8]. The Plaintiff represents to the Court that this matter has been resolved by settlement.

 The Court, having carefully reviewed the file, and being fully advised, hereby

        ORDERS AND ADJUDGES as follows:

        1.   The above-styled action is administratively CLOSED without prejudice to the parties

             to file a stipulation of dismissal within thirty (30) days of this Order.

        2.   If the parties fail to complete the expected settlement, either party may ask the Court

             to reopen the case.

        3.   Any pending motions are DENIED AS MOOT and any scheduled hearings are

             TERMINATED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of September 2019.




                                                          __________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
